Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed January 21, 2021 has been entered and made of record. Claims 1-5 have been amended. Claims 1-7 are pending in this application

Response to Arguments
Applicant’s arguments, see filed 01/21/2021, with respect to claims 1-7 have been fully considered and are persuasive, in view of the amended claim limitation: “through a convolutional neural network for color reconstruction based on luminance”, cited in claims 1 and 4. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4 are allowable over the prior art of record
Claims 2-3, and 6 are allowable in view of their dependency from claim 1
Claims 5 and 7 are allowable in view of their dependency from claim 4

With respect to claim 1, prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“… deep learning to identify foreign substance specific wavelength from lightened data through a convolutional neural network for color reconstruction based on luminance by using the lightened data of plural image sheets”

The relevant prior art of record, Tao et al, (US-PGPUB 2009/0080706), discloses a food inspection apparatus, (Fig. 1), comprising: a conveyer, (3 in Fig. 1), configured to convey a food as an inspection object to be confirmed that no foreign substance is mixed (see at least: Par. 0032, detecting foreign materials inside poultry fillets. Further, Par. 0033, an endless conveyor 3 holds, carriers and transfers objects 50 (i.e., chicken fillets) for inspection, [for implicitly confirming that no foreign substance is mixed]); a light source, (12, 12’ in Fig. 2(a)), configured to irradiate the inspection object with light, (Par. 0035, the laser beams 14, 14' generated respectively by the laser sources 12, 12', [i.e., the laser beams 14, 14' irradiate the inspection object with light]);  an imager, (6, 6’, 7, 7’ in Fig. 1), configured to capture an image of the inspection object, (Par. 0033, the first and second pairs of camera (6, 6') and (7, 7') are used to provide a 3D profile of the scanned objects based on a structured lighting method); a processing (2 in Fig. 1), configured to identify at least one of the food and the foreign substance, (Par. 0033, If any bone, bone fragments or foreign material(s) is detected within or on the surface of the product 50 by the computer 2 during the image processing, [i.e., identifying at least one of the food and the foreign substance]); and wherein the processor is configured to identify the foreign substance or the good item in line through capturing the image during conveyance of the food by the conveyance unit, (Par. 0033, the entire image data of the object 50 captured by cameras (6, 6', 7, 7') and x-ray line-scan camera 4 is transferred to the computer 2 for further image processing, and if any bone, bone fragments or foreign material(s) is detected within or on the surface of the product 50 by the computer 2 during the image processing, it can be removed off the conveyor 3 by the rejection device 15 via the actuator 19 in real time, [i.e., identifying the foreign substance or the good item in line through capturing the image during conveyance of the food by the conveyance unit]); but , but fails to teach or suggest, either alone or in combination with the other cited references, the deep learning to identify foreign substance specific wavelength from lightened data through a convolutional neural network for color reconstruction based on luminance by using the lightened data of plural image sheets.

A further prior art of record, Park et al, (US-PGPUB 2009/0309960), discloses a wavelength emphasizer to emphasize a characteristic wavelength reflected by at least one of the food and the foreign substance, and identifying the foreign substance or the good item from the obtained lightened data, (“well-known in the art”, Par. 0013-0014, carcasses, “object” being processed are illuminated with UV or visible light, “wavelengths”, and the illuminated surface is then examined for detecting the presence of ingesta or fecal material based wavelength characteristics, [i.e., emphasizing a characteristic wavelength reflected by at least one of the food and the foreign substance]); wherein the wavelength emphasizer emphasizes at least one of a foreign substance specific wavelength characteristic of the foreign substance and a good item specific wavelength characteristic of a good item of the food from light, (see at least: Par. 0013-0014, and 0017-0018, discriminating the abnormal carcasses and normal carcasses by identifying the status of materials based on their spectral images by selecting optimum wavelengths, [i.e., implicitly emphasizes at least one of the foreign substance specific wavelength and a good item specific wavelength based on the abnormal carcasses and normal carcasses]. Further, Par. 0044, discloses the detecting fecal contaminants on poultry carcasses based on a band-ratio algorithm, [i.e., identifying the foreign substance or the good item from the obtained lightened data based on a band-ratio algorithm], and using Imaging system 10 that acquires two-band images at any wavelength in the approximately 400 to 1000 nm portion of the spectrum simultaneously by utilizing two interchangeable optical filters 36, two monochrome cameras 22; and Par. 0061, discloses an optical filters fixed within the mount of each cameras, [i.e.,  a wavelength in a range of 300 nm to 1100 nm by using a first optical filter attached to the light irradiation unit or the imaging unit or a second optical filter attached to an auxiliary light unit or a wavelength-specific light source]). Park further discloses the processor provided with deep-learning of an identification processing of the foreign substance specific wavelength from the lightened data by using the lightened data of plural image sheets, (“well-known in the art”, see at least: par. 0018, to achieve real-time processing and analyzing of multispectral gray-scale images, [i.e., implicitly using the lightened data of plural image sheets based on multispectral gray-scale images], for on-line separation of septicemic, cadaver, tumorous, bruised, and other damaged carcasses from the wholesome carcasses, a neural network algorithm was found to be useful, [i.e., using deep-learning of an identification processing for implicitly identifying the foreign substance specific deep-learning for on-line separation of septicemic, cadaver, tumorous, bruised, and other damaged carcasses from the wholesome carcasses, Park fails to teach or suggest, either alone or in combination with the other cited references, using deep learning to identify foreign substance specific wavelength from lightened data through a convolutional neural network for color reconstruction based on luminance by using the lightened data of plural image sheets.

A further prior art of record, provided by applicant, to Wada et al, (JPH0628592, Wada “based on English machine translation”), discloses a surface inspection method, by the taking out only the signal of the defect by using a neural network as the difference between the signal and the raw signal, where the feature amount can be obtained from the signal of the defect surface without being affected by the background pattern of the material to be inspected, in order to accurately detect the surface defect of the material to be inspected such as a steel, (Par. 0015-0020). However, while disclosing using the neural network based on difference between the signal and the raw signal, (luminance), Wada et al fails to teach or suggest, either alone or in combination with the other cited references, that the defected surface of material is detected through a convolutional neural network for color reconstruction based on luminance.

With respect to claim 4, prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  


The relevant prior art of record, Tao et al, (US-PGPUB 2009/0080706), discloses a food inspection apparatus, (Fig. 1), comprising: a conveyer, (3 in Fig. 1), configured to convey a food as an inspection object to be confirmed that no foreign substance is mixed (see at least: Par. 0032, detecting foreign materials inside poultry fillets. Further, Par. 0033, an endless conveyor 3 holds, carriers and transfers objects 50 (i.e., chicken fillets) for inspection, [for implicitly confirming that no foreign substance is mixed]); a light source, (12, 12’ in Fig. 2(a)), configured to irradiate the inspection object with light, (Par. 0035, the laser beams 14, 14' generated respectively by the laser sources 12, 12', [i.e., the laser beams 14, 14' irradiate the inspection object with light]);  an imager, (6, 6’, 7, 7’ in Fig. 1), configured to capture an image of the inspection object, (Par. 0033, the first and second pairs of camera (6, 6') and (7, 7') are used to provide a 3D profile of the scanned objects based on a structured lighting method); a processing (2 in Fig. 1), configured to identify at least one of the food and the foreign substance, (Par. 0033, If any bone, bone fragments or foreign material(s) is detected within or on the surface of the product 50 by the computer 2 during the image processing, [i.e., identifying at least one of the food and the foreign substance]); and wherein the processor is configured to identify the foreign substance or the good item in line through capturing the image during conveyance of the food by the conveyance unit, (Par. 0033, the entire image data of the object 50 captured by cameras (6, 6', 7, 7') and x-ray line-scan camera 4 is transferred to the computer 2 for through a convolutional neural network for color reconstruction based on luminance by using the lightened data of plural image sheets.

A further prior art of record, Park et al, (US-PGPUB 2009/0309960), discloses a wavelength emphasizer to emphasize a characteristic wavelength reflected by at least one of the food and the foreign substance, and identifying the foreign substance or the good item from the obtained lightened data, (“well-known in the art”, Par. 0013-0014, carcasses, “object” being processed are illuminated with UV or visible light, “wavelengths”, and the illuminated surface is then examined for detecting the presence of ingesta or fecal material based wavelength characteristics, [i.e., emphasizing a characteristic wavelength reflected by at least one of the food and the foreign substance]); wherein the wavelength emphasizer emphasizes at least one of a foreign substance specific wavelength characteristic of the foreign substance and a good item specific wavelength characteristic of a good item of the food from light, (see at least: Par. 0013-0014, and 0017-0018, discriminating the abnormal carcasses and normal carcasses by identifying the status of materials based on their spectral images by selecting optimum emphasizes at least one of the foreign substance specific wavelength and a good item specific wavelength based on the abnormal carcasses and normal carcasses]. Further, Par. 0044, discloses the detecting fecal contaminants on poultry carcasses based on a band-ratio algorithm, [i.e., identifying the foreign substance or the good item from the obtained lightened data based on a band-ratio algorithm], and using Imaging system 10 that acquires two-band images at any wavelength in the approximately 400 to 1000 nm portion of the spectrum simultaneously by utilizing two interchangeable optical filters 36, two monochrome cameras 22; and Par. 0061, discloses an optical filters fixed within the mount of each cameras, [i.e.,  a wavelength in a range of 300 nm to 1100 nm by using a first optical filter attached to the light irradiation unit or the imaging unit or a second optical filter attached to an auxiliary light unit or a wavelength-specific light source]). Park further discloses the processor provided with deep-learning of an identification processing of the foreign substance specific wavelength from the lightened data by using the lightened data of plural image sheets, (“well-known in the art”, see at least: par. 0018, to achieve real-time processing and analyzing of multispectral gray-scale images, [i.e., implicitly using the lightened data of plural image sheets based on multispectral gray-scale images], for on-line separation of septicemic, cadaver, tumorous, bruised, and other damaged carcasses from the wholesome carcasses, a neural network algorithm was found to be useful, [i.e., using deep-learning of an identification processing for implicitly identifying the foreign substance specific wavelength from the lightened data]). However, while disclosing the deep-learning for on-line separation of septicemic, cadaver, tumorous, bruised, and other damaged carcasses from the wholesome carcasses, Park fails to teach or suggest, either alone or in through a convolutional neural network for color reconstruction based on luminance by using the lightened data of plural image sheets.

A further prior art of record, provided by applicant, to Wada et al, (JPH0628592, Wada “based on English machine translation”), discloses a surface inspection method, by the taking out only the signal of the defect by using a neural network as the difference between the signal and the raw signal, where the feature amount can be obtained from the signal of the defect surface without being affected by the background pattern of the material to be inspected, in order to accurately detect the surface defect of the material to be inspected such as a steel, (Par. 0015-0020). However, while disclosing using the neural network based on difference between the signal and the raw signal, (luminance), Wada et al fails to teach or suggest, either alone or in combination with the other cited references, that the defected surface of material is detected through a convolutional neural network for color reconstruction based on luminance.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        03/13/2021